Citation Nr: 0033087	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-12 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

Entitlement to service connection for a disability manifested 
by hair loss.

Entitlement to service connection for a disability manifested 
by weight loss.

Entitlement to service connection for COPD (chronic 
obstructive pulmonary disease).

Entitlement to service connection for a scar in the area of 
the right eye.

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1970 to February 
1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1999 RO rating decision that denied service 
connection for a disability manifested by hair loss, a 
disability manifested by weight loss, and COPD; determined 
that the veteran had not submitted evidence of a well-
grounded claim for service connection for a scar in the area 
of the right eye; and denied an increased evaluation for PTSD 
(rated 50 percent).

In the notice of disagreement, the veteran requested a total 
rating for compensation purposes based on individual 
unemployability.  This claim has not been adjudicated by the 
RO and it will not be addressed by the Board.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A disability manifested by hair loss, a disability 
manifested by weight loss, and a chronic respiratory disorder 
were not present in service or for many years later, and the 
veteran's current problems with hair loss, weight loss, and 
respiratory problems are not related to an incident of 
service, including exposure to agent orange, or to a service-
connected disability.

2.  The veteran's cut over the right eye in service was an 
acute and transitory condition that resolved without residual 
disability; a scar in the area of the right eye is not 
currently demonstrated.

3.  The veteran's PTSD is manifested primarily by depression, 
anxiety, feelings of hopelessness and helplessness, anger and 
irritability, occasional suicidal ideations, nightmares and 
recollections of stressful experiences in service, and 
avoidance of stimuli that remind him of traumatic events in 
service that produce occupational and social impairment with 
reduced reliability and productivity; PTSD symptoms, such as 
suicidal ideation; obsessional rituals that interfere with 
routine activities; speech intermittently illogical, obscure 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and 
inability to establish and maintain effective relationships 
that produce occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood are not found.


CONCLUSIONS OF LAW

1.  A disability manifested by hair loss, a disability 
manifested by weight loss, and COPD were not incurred in or 
aggravated by active service; nor may these conditions be 
presumed to have been incurred in active service; nor are 
these conditions proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1113, 
1116 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2000).

2.  A scar in the area of the right eye was not incurred in 
or aggravated by active service; nor is such a condition due 
to or the result of a service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(2000).

3.  The criteria for a rating in excess of 50 percent for 
PTSD are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Disability Manifested by Hair 
Loss, a Disability Manifested by Weight Loss, and COPD

A.  Factual Background

The veteran had active service from April 1970 to February 
1972.

Service documents show that the veteran served in Vietnam 
from October 1970 to October 1971.

Service medical records are negative for a disorder 
manifested by hair loss, a disorder manifested by weight loss 
or a respiratory disorder.  These conditions were not found 
at the time of the veteran's medical examination for 
separation from service in January 1972 and a chest X-ray was 
reportedly negative at that time.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions in the 1970's, 
1980's, and 1990's after his separation from service.  The 
more salient medical reports with regard to the claims being 
considered in this decision are discussed in the appropriate 
sections.

The post-service medical records do not reveal the presence 
of a respiratory disorder until around 1988.  A private 
medical report of the veteran's treatment in June 1988 notes 
the presence of asthmatic bronchitis.  A private medical 
report of his examination in April 1996 shows the assessment 
of severe asthmatic bronchitis.  VA and private medical 
reports of the veteran's treatment and evaluations in 1997 
and 1998 show the presence of COPD.

The post-service medical reports do not link the veteran's 
respiratory disorder, however classified, to an incident of 
service or to a service-connected disability.  Nor do these 
records reveal the presence of a physical disability 
manifested by weight loss or hair loss.  These records do 
show that the veteran has various somatic problems, 
complaints of hair loss and weight loss, and benzodiazepine 
dependence as noted by the reports of his VA psychiatric 
examination and treatment in 1998.  The medical evidence does 
not link the veteran's complaints of hair loss and clinically 
documented weight loss to an incident of service or to a 
service-connected disability.

Service connection is currently in effect for PTSD.  Service 
connection has not been granted for any other of the 
veteran's disabilities.


B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the claims being considered in this section of 
the Board's decision as well as the claims discussed in 
sections II and III of this decision and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Service connection may be granted for a disease based on 
exposure to Agent Orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 2000) 
and 38 C.F.R. § 3.307(a)(6) (2000) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption of 38 C.F.R. § 3.307(d) 
(2000) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda (PCT); prostate cancer; multiple 
myeloma; respiratory cancers (cancers of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e) (2000).  The diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne, PCT, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
38 U.S.C.A. §§ 1113, 1116 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.307(a)(6)(ii).  

The veteran asserts that he has a disability manifested by 
hair loss, a disability manifested by weight loss, and COPD 
due to exposure to Agent Orange in Vietnam.  While the 
evidence shows that the veteran had service in Vietnam, 
indicating that he may have been exposed to Agent Orange, the 
claimed disabilities are not noted in the prior paragraph as 
disabilities that may be service connected on a presumptive 
basis based on exposure to Agent Orange.  Unless the veteran 
has one of these presumptive diseases, his exposure to Agent 
Orange in Vietnam cannot be conceded under the provisions of 
38 U.S.C.A. § 1116(a)(3).  McCartt v. West, 12 Vet. App. 164 
(1999).  Hence, service connection for these conditions as 
secondary to Agent Orange exposure is not warranted on a 
presumptive basis.

While the evidence does not show the presence of a chronic 
physical disability manifested by hair loss or weight loss, 
it does show that the veteran has problems with hair and 
weight loss, and that he has COPD.  The evidence, however, 
does not link the veteran's COPD or problems with weight loss 
and hair loss to an incident of service, including exposure 
to Agent Orange, or to his service-connected psychiatric 
disability.  The veteran's lay statements to the effect that 
his problems with weight loss and hair loss, and COPD are 
related to exposure to agent orange in service and/or to his 
service-connected PTSD are not sufficient to support a claim 
for service connection for these conditions based on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claims for service 
connection for a disability manifested by hair loss, a 
disability manifested by weight loss, and COPD.  Hence, the 
claims are denied.


II.  Service Connection for a Scar in the Area of the Right 
Eye

A.  Factual Background

Service medical records show that the veteran was treated in 
June 1971 for a cut over the right eye.  There were 4 
stitches made and bandages and medication used to treat the 
cut.  A scar of the right eye was not found at the time of 
his medical examination for separation from service in 
January 1972.

A private medical report shows that the veteran was 
hospitalized in December 1995 for psychiatric treatment.  
During this hospitalization he underwent a physical 
examination.  A scar in the area of the right eye was not 
found.

A private medical report shows that the veteran was 
hospitalized in May 1998 for psychiatric treatment and 
evaluation.  During this hospitalization he underwent a 
physical examination.  A scar in the area of the right eye 
was not found.

The veteran was hospitalized at a VA medical facility in July 
1998 for psychiatric treatment.  During this hospitalization 
he underwent a physical examination.  A scar in the area of 
the right eye was not found.

The post-service medical reports of the veteran's treatment 
and evaluations do not show the presence of a scar in the 
area of the right eye.


B.  Legal Analysis

The Board notes that the RO denied the veteran's claim for 
service connection for a scar in the area of the right eye as 
not well grounded.  The VCAA eliminated the concept of a 
well-grounded claim.  Hence, the Board will review the claim 
based on the merits of all the evidence of record.  A review 
of the evidence shows that the veteran and his representative 
have argued this matter on the merits, that they are familiar 
with the appropriate evidence and statutory and regulatory 
criteria for establishing service connection for this 
condition, and that the RO has provided them with a summary 
of the applicable evidence and statutory and regulatory 
criteria.  Under the circumstances, there is no prejudice to 
the veteran in appellate consideration of this claim on the 
merits without a prior remand to the RO for readjudication of 
the claim on the merits.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The service medical records show that the veteran was treated 
for a cut over the right eye.  This condition apparently 
resolved because residuals of it were not found at the time 
of his medical examination for separation from service in 
1972.  Nor do the post-service medical records, including 
various reports of medical examinations of the veteran, show 
the presence of a scar in the area of the right eye.

While the veteran maintains that he has a residual scar in 
the area of the right eye from the cut sustained in this area 
in service, he has not submitted medical evidence showing the 
presence of such a scar.  His statements are not considered 
credible in the absence of the showing of such a scar by the 
objective medical evidence of record, including the reports 
of several of his physical examinations.

After consideration of all the evidence, the Board finds that 
the veteran's cut over the right eye in service was an acute 
and transitory condition that resolved without residual 
disability.  Since the post-service medical evidence does not 
show the presence of a scar in the area of the right eye, 
service connection for such a condition is not warranted on 
any basis.  The preponderance of the evidence is against the 
claim, and the claim is denied.


III.  Increased Evaluation for PTSD

A.  Factual Background

A private medical report shows that the veteran underwent a 
psychological evaluation in November 1995.  It was noted that 
he had major depressive disorder with symptoms of PTSD.  His 
symptoms included depression, anxiety, chronic worry, sleep 
dysfunction, nightmares, feelings of hopelessness and 
helplessness, panic attack type symptoms, indecisiveness, 
muscle tension, decreased motivation, decreased 
concentration, high distractivity, anger and irritability, 
inability to relax, recurrent thoughts, decreased interest, 
flashbacks, and a pervasive inability to do anything.  The 
examiner opined that the veteran was precluded from working 
due to depression.

The veteran underwent a VA psychiatric examination in March 
1996.  A history of recent hospitalizations for treatment of 
depression was noted.  It was noted that he was married and 
living with his parents.  He reported that he did not work 
before service and that after service he worked mostly as a 
truck driver for the past 20 to 21 years.  He reported 
recurrent nightmares and recollections of stressful incidents 
in service.  He reported persistent avoidance of stimuli that 
reminded him of these service experiences.  He reported 
irritability with angry outbursts.  He reported exaggerated 
startle response.  He reported anxiety.  On mental status 
examination, his mood was consistent with overall affect.  
Affect was full ranged.  He appeared anxious. He was oriented 
to person, place, time, and situation.  He seemed to be of 
low average intelligence.  He denied suicidal or homicidal 
ideations.  He denied any paranoid ideations.  His thoughts 
were logical, coherent, and goal directed.  There was no 
evidence of any psychosis.  He was unable to complete serial 
sevens.  He could spell backwards.  Three-object recall after 
one minute was three out of three, and after three minutes it 
was three out of three.  Judgment was fair and insight 
limited.  He seemed avoidant and distressed.  The Axis I 
diagnoses were PTSD, moderate; and depression, not otherwise 
specified.  The Axis V diagnosis or GAF (global assessment of 
functioning) was 55.

An April 1996 RO rating decision granted service connection 
for PTSD.  A 30 percent evaluation for this condition was 
assigned, effective from January 1996.

The veteran underwent a VA psychiatric examination in January 
1997.  It was noted that he was recently divorced from his 
third wife and that he currently lived with his parents and a 
disabled brother.  He had a 14-year-old daughter that he saw 
on weekends.  He reported that he seldom went out because of 
depression and fatigue, and that he last worked in 1992.  He 
was alert and oriented in 4 spheres.  His appearance was 
neat, with clean, casual dress.  He denied visual 
hallucinations.  He reported that he occasionally heard 
voices, but could not understand them.  He reported 
depression with occasional suicidal ideation without intent.  
His affect was flattened and he was anxious.  He complained 
of intrusive recollections and dreams of stressful events in 
service.  He reported that his family complained of his 
irritability and hypervigilance.  Assessment of short-term 
memory indicated moderate interference of retrieval (1/3 
words spontaneously recalled at 5 minutes; 0/2 recalled with 
category cues; 2/2 recalled with multiple choice cues).  
Abstract reasoning was concrete.  The Axis I diagnoses were 
PTSD, moderate; major depressive disorder, moderate; and rule 
out generalized anxiety disorder.  The GAF was 55 at the time 
of the examination and in the prior year. 

A March 1997 RO rating decision increased the evaluation for 
the PTSD from 30 to 50 percent.  This rating increase was 
effective from November 1996.

A private medical report shows that the veteran underwent 
psychiatric evaluation in March 1998.  A history of Valium 
abuse was noted.  He appeared to be alert, anxious, and mild 
to moderately depressed.  It was noted that he was not 
acutely suicidal and that he did not appear to be in any 
withdrawal.

A VA summary shows that the veteran was hospitalized in April 
1998.  It was noted that he had a history of PTSD and 
benzodiazepine (Valium) dependence.  He requested hospital 
admission for detoxification for abuse of benzodiazepine.  He 
was placed on a detoxification program.  He acknowledged his 
addiction to benzodiazepines, but he did not seem motivated 
to try and get off of them.

A VA summary shows that the veteran was hospitalized in June 
1998.  The Axis I diagnoses were benzodiazepine dependence, 
history of alcohol dependence, history of PTSD, and status 
post Klonopin intoxication.  The Axis V diagnosis was 20 at 
the time of hospital admission and 55 at hospital discharge.

A VA summary shows that the veteran was treated from June to 
July 1998 in a domiciliary.  The Axis I diagnoses were 
benzodiazepine dependence with physiologic dependence 
(primary condition treated), alcohol abuse in remission, and 
PTSD.  The GAF was 40.

The veteran underwent a VA psychiatric examination in 
September 1998.  It was noted that he had not worked over the 
past year and reported doing nothing.  The examiner 
considered this evidence as an indication of the veteran 
spending a great deal of time consuming, obtaining, and 
recovering from the affects of his drug of choice, namely 
sedatives.  The veteran stated that he could not sleep, loss 
weight, loss hair, and didn't eat.  The examiner found no 
impairment of thought process or communication with the 
exception of the fact that at the time of the examination, 
the veteran was doing a fair job of following conversation, 
but stated he could not.  The examiner found this condition 
consistent with somebody who was ingesting an unknown amount 
of sedative medication.  The veteran reported that he drifted 
back when asked if he had hallucinations.  The examiner found 
that this sounded like a re-experiencing phenomenon that 
happened especially in the setting of his getting cold sweats 
and having feelings of his skin crawling.  The examiner 
considered this symptom completely inextricable from the 
symptoms of benzodiazepine and/or withdrawal.  The veteran 
also reported losing the taste in his mouth that the examiner 
also considered to be a symptom of these conditions as well.  
The examiner also considered the veteran's isolation from 
others as an example of somebody who was using an excess 
amount of time using, obtaining, and recovering from the 
effects of a chemical that both his inpatient and outpatient 
psychiatrists had recommended that he discontinue.  There 
were no suicidal or homicidal ideations.  He was able to 
maintain hygiene and attend to activities of daily living.  
The examiner noted that the veteran had a history of panic 
attacks, but found no VA documentation of this manifestation.  
The examiner concluded that the veteran's PTSD had not 
worsened since his initial VA evaluation and that his primary 
diagnosis was benzodiazepine dependence.  The Axis I 
diagnoses in order of importance were benzodiazepine 
dependence, PTSD, and nicotine dependence.  The GAF was 55 
that the examiner opined was mostly due, but not 
overwhelmingly due, to the veteran's addictive disorder.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, PTSD will be rated 
as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

A review of the evidence indicates that the veteran's PTSD is 
manifested primarily by depression, anxiety, anger and 
irritability, nightmares and recollections of stressful 
incidents of service, feelings of hopelessness and 
helplessness, occasional suicidal ideations, and avoidance of 
stimuli that remind him of traumatic events in service that 
produce occupational and social impairment with reduced 
reliability and productivity.  A private medical report dated 
in November 1995 indicates that the veteran's psychiatric 
symptoms prevented the veteran from working and some of the 
medical evidence indicates that the veteran's psychiatric 
symptoms are severe, requiring treatment with several periods 
of hospitalizations.  The evidence, however, indicates that 
most of the veteran's psychiatric problems are due to 
benzodiazepine dependence and that his PTSD has not worsened 
since initial VA evaluation as noted in the report of his VA 
psychiatric examination in September 1998.  The 
benzodiazepine dependence is a non-service-connected 
disability and the symptoms of this condition may not be 
considered in the evaluation of the service-connected PTSD.  
38 C.F.R. § 4.14 (2000).

The veteran asserts that the benzodiazepine dependence is 
causally related to the PTSD and request secondary service 
connection for this condition, but service connection, direct 
or secondary, for the purpose of additional VA compensation 
may not be granted for drug abuse because such a condition is 
considered to be the result of willful misconduct.  38 C.F.R. 
§ 3.301(a),(c)(3) (2000); VAOPGCPREC 2-97; VAOPGCPREC 2-98; 
Barela v. West, 11 Vet. App. 280 (1998).

The examiner who conducted the September 1998 VA psychiatric 
examination of the veteran concluded that the PTSD had not 
worsened since initial evaluation by VA and assigned a GAF of 
55.  A GAF of 55 is indicative of moderate difficulty in 
social or occupational functioning under the provisions of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM 
IV) that is to be used in the evaluation of the veteran's 
PTSD.  The Court defines GAF and cites to the DSM-IV in 
Richard v. Brown, 9 Vet. App. 93, 97 (1997).  38 C.F.R. 
§ 4.125 (2000).

After consideration of all the evidence, the Board does not 
find PTSD symptoms, such as suicidal ideation; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships that produce occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or mood 
to support the assignment of a 70 percent rating for this 
disorder under diagnostic code 9411.

The preponderance of the evidence is against the claim for a 
rating in excess of 50 percent for PTSD, and the claim for an 
increased evaluation for this disorder is denied.

Since the preponderance of the evidence is against the claims 
for service connection for a disorder manifested by hair 
loss, a disorder manifested by weight loss, COPD, and a scar 
in the area of the right eye; and an increased evaluation for 
PTSD, the benefit of the doubt doctrine is not for 
application with regard to these matters.  VCAA, Pub. L. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified as amended 
at 38 C.F.R. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER


Service connection for a disorder manifested by hair loss, a 
disorder manifested by weight loss, COPD, and a scar in the 
area of the right eye is denied.


An increased evaluation for PTSD is denied.




		
	R. E. Smith
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

